Title: From George Washington to George Measam, 23 May 1779
From: Washington, George
To: Measam, George



Sir
Head Quarters Middlebrook 23d May 1779.

I have given orders on the Store at Peeks-kill for 3,400 Hunting shirts, 2,000 pair of Shoes to be sent to Easton with all possible dispatch. I am fearful lest the former demands on this quarter may have totally exhausted the Store—you will therefore, take the most immediate measures to have a supply at least equal to this order brought forward to Peeks kill. I shall on this occasion expect your particular attention, as it will be a great disappointment should any thing detain these articles. I am sir Your most hble sevt
G.W.
